DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/11/21 have been fully considered but they are not persuasive.
On pages 6-7 regarding 103 rejections Applicant argues Yan doesn’t teach the rotor including the front annular shell with the gearbox in the vertical extension of the rotor. Applicant argues element 221 is on the other hand, an outer casing.  Applicant argues that the shell 221 of Yan “most closely corresponds to claimed upper cover, since both include a sun gear”. Applicant argues that while the front annular shell 221 of Yan includes a sun gear that interacts with the planetary gear assembly therein, the assembly 4 is “not within an extension of the rotor 3” and thus Yan doesn’t need the protrusion extending from the annular shell 221, and thus the assembly of Yan is “not as compact as example embodiments” since there is excess space required by the front annular shell.
The Examiner respectfully disagrees. Applicant has neglected to indicate to the Examiner why the indicated element cannot be considered to be a “vertical extension” of the stator. Without such an argument, the Examiner maintains that the labeled element is adequately labeled by the Examiner as being a vertical extension of the stator. As regards the arguments that the proposed combination of Yan is “not as own reason for this modification. The Examiner notes however, that this ignores the combination proposed by the Examiner in view of Kawanami. Further, any person of ordinary skill in the art understands the packing of elements within the motor in order to optimize its dimensions for a particular desired intended use is within the grasp of the person of ordinary skill. 
On page 8 Applicant argues further that the vertical extension of Yan 221 is not an extension of the rotor but rather is an outer casing and has the same annular diameter as the rear shell 211. Accordingly, it is also not encircling the gear assembly and is not encircled by the stator 21. 
The Examiner again respectfully disagrees, and notes Applicant should point out why this element cannot be considered to be a vertical extension. Until this is done, the argument is not persuasive. 
On pages 9-10 regarding claims 4-10 and 14-15 Applicant argues the combination fails to disclose the protrusion configured to extend towards an internal space of the stator. Applicant argues that this protrusion is not a design choice, since the protrusion has a “reduced width” and “does not need the extra space required for the front annular shell 221”. 
The Examiner respectfully disagrees, noting as before that the optimization of the dimensions of a motor by having stacked elements is not a new concept, and prior art is provided which teaches this particular suggestion. The Examiner notes that the protrusion does not appear to be serving any particular function, but rather the stacked not considered a function. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is indefinite for claiming the rotor is “cup shaped” since it is unclear what it means to be “cup shaped”. Cups come in many different shapes, making it unclear what shape exactly the rotor is supposed to have. For example, does it mean the rotor includes a “handle” of a cup, or has non-parallel (or parallel) sides such as a cup, or includes a top opening like a cup, or a convex bottom (or flat bottom) like a cup? There are too many different shapes of a cup for Examiner to determine the boundaries of this claim limitation. 
Further, the claim is unclear for claiming that the vertical extension is shaped so that the rotor has a cup shape. It is unclear how the shape of the vertical extension results in the rotor having a specific shape. 
The Examiner is so unclear on this that claim 16 will be addressed to the Examiner’s best ability, but clarity is required. 
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudoh et al. (US 20060142105 A1) hereinafter known as Kudoh in view of Yan et al. (US 20060111214 A1 ) hereinafter known as Yan, further in view of Kawanami et al. (US 20180358870 A1) hereinafter known as Kawanami.
Regarding claim 1 Kudoh discloses a motion assistance apparatus (Figure 1) comprising:
a proximal support configured to support a proximal part of a user (14);
a distal support configured to support a distal part of the user (15);
a hollow actuator on the proximal support (Figure 2 and 4 show how the actuator (which comprises items 52 and 53 together) is connected to the proximal support);
but is silent with regards to the specific details of the actuator.
However, regarding claim 1 Yan teaches a hollow actuator which comprises:
a stator (Figures 1-2 item 21) connected on a proximal side (Annotated Figure 2), and a rotor configured to rotate relative to the stator (Figures 1-2 item 
a gearbox including an input end and an output end (Annotated Figure 2; input end understood being towards the proximal end and the output end being near the output shaft item 426), the gearbox being in the vertical extension of the rotor such that the vertical extension of the rotor encircles at least a portion of the gearbox (Figure 1), the input end of the gearbox being rotatably coupled to a shaft of the rotor (Figures 1-2 item 31); and 
a driving frame configured to connect the output end of the gearbox to a moveable part (Figures 1-2 item 423).
Kudoh and Yan are involved in the same field of endeavor, namely electric actuators. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Kudoh by utilizing any electric actuator in existence, such as that of Yan, since the simple substitution of one known element for another to obtain predictable results is considered a rationale that supports a conclusion of obviousness (See MPEP 2143(I)(B)). 
The Examiner notes further that when the actuator of Yan is included in the device of Kudoh, the proximal end of the actuator would be connected to the proximal support so that the output end of the actuator (which delivers the motion), would be connected to the frame of Kudoh to impart motion to the distal support and thus move the limb in question.

    PNG
    media_image1.png
    626
    1078
    media_image1.png
    Greyscale

 Further, regarding claim 1 Kawanami teaches wherein stators encircle other parts of a motor (Abstract; Figure 2 shows stator 710 surrounding other gearing as well as the rotor). Kudoh and Kawanami are involved in the same field of endeavor, namely actuators. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the motion assistance apparatus of Kudoh by widening the stator and rotor of the actuator so that other parts of the motor can sit therein such as is taught by Kawanami in order to  switch the dimensions of the motor of the Kudoh Yan Combination so that it was flatter and wider as opposed to narrower and skinnier. This type of shortening of the motor would thus allow a user of the apparatus to have a lower profile and make it easier to maneuver around in tighter spots. Additionally, the Examiner respectfully reminds that Applicant that this has been held to be obvious by the courts, as they have decided that rearranging parts of a prior art structure In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  This slight modification would result in allowing the stator encircling the vertical extension of the rotor as required. 
Regarding claim 3 the Kudoh Yan Kawanami Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Yan further discloses a housing including a lower cover (Figure 1 item 6) and an upper cover (Figure 1 item 5),
the lower cover connected to the proximal support and configured to fix a bottom of the stator (see the explanation to the obviousness combination in the rejection to claim 1 above regarding how the actuator(‘s lower cover) is connected to the proximal support; see also Figure 1 regarding how the lower cover fixes the bottom of the stator), and the upper cover connected to the lower cover (Figure 1 the covers are connected through the stator 21 and vertical extension 221) and configured to fix a top of the stator (Figure 1 shows the top cover fixing the stator through the vertical extension 221).
Regarding claim 4 the Kudoh Yan Kawanami Combination teaches the apparatus of claim 3 substantially as is claimed,
wherein Yan further teaches the vertical extension encircles the gearbox, (Figures 1-2),
but is silent with regards to the presence of a protrusion from the upper cover,
 and the encircling all taking place within the internal space of the stator.
claim 4 Kawanami teaches wherein stators encircle other parts of a motor (Abstract; Figure 2 shows stator 710 surrounding other gearing as well as the rotor). Kudoh and Kawanami are involved in the same field of endeavor, namely actuators. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the motion assistance apparatus of Kudoh by widening the stator and rotor of the actuator so that other parts of the motor can sit therein such as is taught by Kawanami in order to  switch the dimensions of the motor of the Kudoh Yan Combination so that it was flatter and wider as opposed to narrower and skinnier. This type of shortening of the motor would thus allow a user of the apparatus to have a lower profile and make it easier to maneuver around in tighter spots. Additionally, the Examiner respectfully reminds that Applicant that this has been held to be obvious by the courts, as they have decided that rearranging parts of a prior art structure involves only routing skill in the art. In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Further, the Examiner notes regarding the presence of the protrusion that this part does not appear to serve any function or be placed for any particular reason, since any part of the “protrusion” and its encircling of one or another item is actually done by other structures. For example, the “ring gear” present within Applicant’s protrusion is present on Yan’s vertical extension. This feature appears accordingly to be a simple design choice, which does not change the actual function of the claimed device. The device is accordingly understood to work equally well with without the protrusion (i.e. the ring gear of the protrusion 
Regarding claim 5 the Kudoh Yan Kawanami Combination teaches the apparatus of claim 4 substantially as is claimed,
wherein Yan further teaches the rotor comprises a main plate parallel to the lower cover (Figures 1-2 item 30); and 
a plurality of permanent magnets at an outer circumference of the vertical extension (Figures 1-2 item 32),
but is silent with regards to the magnets being on the outer circumference of the vertical extension.
However, regarding claim 5 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the Kudoh Yan Kawanami Combination to have the magnets on the outer circumference of the vertical extension, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). The Examiner notes the location of the magnets of the Combination, as long as they are part of the rotor (or its extension), does not affect the device function.
Regarding claim 10 the Kudoh Yan Kawanami Combination teaches the apparatus of claim 5 substantially as is claimed,
wherein Yan further teaches the main plate of the rotor (Figures 1-2 item 30) includes a first sun gear attached to the shaft at a center of the main plate (Figures 1-2 item 411),

the gearbox includes a plurality of first planetary gears between the first sun gear and the ring gear (Figures 1-2 item 412), a first carrier connected to a  central axis of each of the plurality of the first planetary gears (Figures 1-2 item 413), a second sun gears a center of the first carrier (Figures 1-2 item 421), a plurality of secondary planetary gears between the second sun gear and the ring gear (Figures 1-2 item 422), and a second carrier connected to a central axis of each of the plurality of second planter gears (Figures 1-2 item 424); and 
the driving frame is connected to the second carrier (Figure 2). 
Regarding claim 7 the Kudoh Yan Kawanami Combination teaches the apparatus of claim 10 substantially as is claimed, 
wherein Kudoh further discloses their actuator includes a plurality of bearings configured to resist shaking of central axes of various gears (Figure 4 item 50, 51, 56, 57). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the actuator of the Kudoh Yan Kawanami Combination by including bearings to prevent shaking of any part of the motor, including the sun gears, ring gear, and planetary gear, such as is taught by Kudoh in order to stabilize the motor, decrease noise, and decrease wear on motor parts.  The Examiner respectfully refers to the rejection to claims 8-9 below regarding the obviousness of using bearings between any moving gears.
claim 8-9 the Kudoh Yan Kawanami Combination teaches the apparatus of claim 7 substantially as is claimed,
wherein Yan further teaches a (second) bearing between the rotor and lower cover (Figures 1-2 item 61),
but is silent with regards to there being a first bearing between the rotor and upper cover, and a third bearing between the upper cover and carrier.
However, regarding claims 8-9 Kudoh teaches the inclusion of many bearings between moving parts (Figure 4 items 56, 57, 50, 51).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the Kudoh Yan Kawanami Combination by including bearings as is described in the claim since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, the providing of bearings between any moving structures (i.e. the rotor and any other structure) would have been obvious, in order to prevent any unwanted movement between mechanical parts of the apparatus as a whole in order to improve mechanical performance of the apparatus.
Regarding claim 14 see the rejection to claim 4 above. 
Regarding claim 15 the Kudoh Yan Kawanami Combination teaches the apparatus of claim 4 substantially as is claimed,
wherein Yan further teaches the rotor includes a first sun gear on the shaft (Figures 1-2 item 411),

a ring gear in an inner side (Figures 1-2 at element 222) toward the center, and the gearbox is located therewithin and includes a plurality of first planetary gears (Figures 1-2 item 412) such that the plurality of first planetary gears engage with the ring gear (Figures 1-2) and the first sun gear at the center (Figure 1-2) (see the rejection to claim 4 above regarding the “protrusion”: the actuator of Yan teaches all the elements substantially as is claimed with regards to their orientation and configuration but omits the “protrusion” which other than housing the ring gear (which they have placed upon the vertical extension instead of a distinct protrusion), is all met. The Examiner notes the “protrusion” is accordingly a function of design choice since it serves no purpose, especially above the arrangement of Yan.).
Regarding claim 16, as is best understood, the Kudoh Yan Kawanami Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Yan further teaches wherein the vertical extension of the rotor is shaped (see annotated figure above), such that the rotor has a cup shape (the rotor includes sides such as a cup would have, indicating its shape similar to a cup).
Alternatively, Yan is silent with regards to the vertical extension of the rotor is shaped such that the rotor has a cup shape. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the (vertical extension?) such that the rotor has a cup shape since it has been held by the courts that a change in shape or configuration, without any criticality in In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by the Kudoh Yan Kawanami Combination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        03/15/21